Citation Nr: 0600374	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for a laceration scar of the right lower leg. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to October 
1970. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board remanded 
the case to the RO in August 2003 for additional development 
and adjudication.  The case is once again before the Board 
for review. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran has a tender 6 cm. scar on his right lower 
leg, which is not manifested by atrophy of the underlying 
muscle, adherence to the underlying tissue, or limitation of 
motion of the leg.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a laceration scar of the right lower leg have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14 (2005); 4.118, Codes 7804, 
7805 (as in effect before August 30, 2002); 38 C.F.R. 
§ 4.118, Codes 7801, 7804, 7805 (as in effect on and after 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected laceration scar of the right lower leg.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in February 2000, a statement of the case (SOC) issued in 
June 2000, a Supplemental Statement of the Case (SSOC) issued 
in July 2001, as well as letters by the Appeals Management 
Center (AMC) dated in May 2004 and February 2005.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the 
letters by the AMC provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the VCAA notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  In 
addition, the veteran was afforded a VA compensation 
examination in May 2005 to determine the nature and severity 
of his laceration scar of the right lower leg.  

The Board also notes that the veteran initially requested 
that he be scheduled for a Board hearing.  A February 2002 
letter notified the veteran that a hearing was scheduled for 
April 10, 2002; however, the veteran failed to appear with no 
explanation provided.  The veteran subsequently submitted a 
VA Form 21-4138, Statement in Support of Claim, requesting a 
new hearing.  In January 2003, the Board denied his motion 
for a new hearing on the basis that good cause for the 
failure to appear for the April 2002 hearing had not been 
demonstrated.  38 C.F.R. § 20.704(d) (2005).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran injured his right leg with 
a chain saw while on active duty.  In February 1969, he was 
seen with a three inch laceration on his right leg.  As a 
result, a July 1979 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for a laceration scar of the right leg.  

In December 1998, the veteran filed a claim for an increased 
(compensable) disability rating for his laceration scar of 
the right lower leg.  The RO initially denied his claim in 
the February 2000 rating decision on appeal.  In a July 2005 
rating decision, however, the RO granted an increased rating 
to 10 percent for this disability, effective December 1998.  
Therefore, the issue on appeal is entitlement to a disability 
rating in excess of 10 percent for a laceration scar of the 
right leg.  AB v. Brown, 6 Vet. App. 35, 38 (1993).




A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in the SSOC 
issued in July 2005.  Accordingly, the Board will review both 
the pre- and post-August 30, 2002 rating criteria to 
determine the proper evaluation for the veteran's scars.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the rating criteria in effect prior to August 2002, 
Diagnostic Code (DC) 7803 provided a 10 percent rating for 
scars that were superficial, poorly nourished, with repeated 
ulceration.  Under DC 7804, a 10 percent rating was warranted 
for scars that were superficial, tender and painful on 
objective demonstration.  However, a disability rating in 
excess of 10 percent is not provided for under DC 7804 or DC 
7805.  Under DC 7805, other scars were to be rated on the 
limitation of the part affected.  38 C.F.R. § 4.118, DC 7803, 
7804, 7805.

Under the newly revised criteria, a 10 percent rating is 
provided for scars, other than the head face, or neck, that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); a 20 
percent rating is warranted for area or areas exceeding 12 
square inches (77 square centimeters); a 30 percent rating is 
warranted for an area or areas exceeding 72 square inches 
(465 square centimeters); and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches 
(929 square centimeters).  Scars that are in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage.  See 38 C.F.R.     § 4.118, DC 7801.

The revised criteria of DCs 7802, 7803, and 7804 do not 
provide a disability rating in excess of 10 percent.  38 
C.F.R. § 4.118.  The revised criteria of DC 7805 are 
essentially the same as the former criteria for DC 7805, both 
of which provide that scars are to be rated on the limitation 
of the affected part.  38 C.F.R. § 4.118, DC 7805.

Limitation of motion of leg is to be rated under 38 C.F.R. § 
4.71a, DCs 5260 and 5261.  Under DC 5260, flexion limited to 
15 degrees warrants a 30 percent rating; flexion limited to 
30 degrees warrants a 20 percent rating; flexion limited to 
45 degrees warrants a 10 percent rating; and flexion limited 
to 60 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; extension limited to 5 degrees warrants a 
zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, DC 
5261.



B.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a disability rating in 
excess of 10 percent for his laceration scar of the lower 
right leg.  The evidence includes a May 2005 VA examination 
report as well as VA outpatient treatment records dated from 
1990 to 1998, none of which show that the veteran's 
laceration scar meets the criteria for a disability rating in 
excess of 10 percent under applicable rating criteria. 

At his May 2005 VA compensation examination, the veteran told 
the examiner that he was seeking compensation benefits for 
muscle and nerve damage associated with the scar and not the 
scar itself.  The examiner noted that the veteran walked with 
an antalgic gait and used a cane.  Range-of-motion testing of 
the right knee revealed flexion from zero to 110 degrees.  
Lachman's and McMurray's testing were negative.  There was no 
evidence of varus or valgus instability.  Patellar grind was 
negative.  His posterior tibialis pulses were not palpable.  
Sensation in both lower extremities was intact, which 
included the area immediately adjacent to the scar.  The scar 
measured 6 cm. and was located on the lateral aspect of his 
right lower leg.  The scar had some tenderness to palpation; 
however, there was no atrophy of the underlying muscle and no 
adherence to the underlying tissue.  The diagnosis was status 
post laceration of the right lower leg with a nondisfiguring 
scar.  The examiner concluded, based on a review of the 
claims file as well as findings on examination, that the 
chain-saw injury in 1969 was a superficial laceration which 
healed without any chronic disability.  

Based on the foregoing, the Board finds that a compensable 
rating is not warranted under either the old or the revised 
criteria.  A disability rating in excess of 10 percent is not 
warranted under DC 7801 because there is no indication that 
the scar is deep or that it causes limited motion in an area 
exceeding 12 square inches.  In addition, there is no medical 
evidence that the scar has produced functional impairment of 
the right knee, as required for a higher disability rating 
under DC 7805.  The veteran was able to move his right leg 
from zero degrees of extension to 110 degrees of flexion when 
examined in May 2005, which does not even meet the criteria 
for a compensable disability rating under DC 5260 and DC 
5261.  The VA examiner also opined that the veteran's chain-
saw injury in 1969 was a superficial laceration which healed 
without any chronic disability. 

The Board notes that muscle injuries may be entitled to 
separate ratings under 38 C.F.R. § 4.73 due to muscle damage 
and under 38 C.F.R. § 4.124a due to neurologic impairment.  
However, no competent evidence in the record indicates that 
the veteran meets the criteria for a separate compensable 
rating under either code provision.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  Neither muscle nor tissue loss 
related to the scar has been identified.  Moreover, the VA 
outpatient treatment records show a history of peripheral 
vascular disease with claudication, which has not been 
service connected nor found to be related to the veteran's 
laceration scar.  Therefore, a disability rating under 38 
C.F.R. § 4.124a or 38 C.F.R. § 4.73 is not warranted.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's laceration scar of the right lower 
extremity.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990), and the appeal is denied.  

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, however, the evidence does not show that the 
veteran's laceration scar of the right lower leg has caused 
marked interference with employment or has required frequent 
hospitalizations.  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 10 percent for a laceration 
scar of the right lower leg is denied. 


REMAND

The veteran claims that he has PTSD as a result of various 
stressors that occurred while serving on active duty in 
Vietnam.  Unfortunately, the Board finds that additional 
evidence is needed before it can adjudicate the veteran's 
claim.  

A November 1997 VA outpatient treatment record lists a 
diagnosis of PTSD based on the veteran's complaints of 
nightmares and flashbacks about friends who had been killed 
in Vietnam.  However, the details of the veteran's underlying 
stressors were not discussed in this report. 

In several written statements, the veteran reported that his 
stressors stem from conducting search and rescue missions in 
the Gulf of Tonkin while aboard the USS WILLIAM V. PRATT.  In 
particular, he indicated that he was involved in rescuing 
pilots who had been shot down, 90 percent of whom had been 
"blown to hell."  He also related an incident in which two 
fellow shipmates were killed while standing only a few feet 
from him during a rescue mission when an enemy missile hit 
the USS WILLIAM V. PRATT.  However, the veteran reported that 
he was unable to remember the name of either sailor or the 
precise date of the attack. 

In a December 1967 letter, the veteran's commanding officer 
from the USS WLLIAM V. PRATT commended the veteran for his 
meritorious performance of duties during Search and Rescue 
missions in the Gulf of Tonkin in support of Task Force 77 
operations against North Vietnam, resulting in the rescue of 
five aviators, two of whom were over land.  The dates of 
these missions were stated to include the following periods: 
August 8 to September 19, 1967; October 5 to October 26, 
1967; and November 10 to December 2, 1967.  It was noted 
further that on many occasions the ship assisted in the 
control of strike aircraft, identification of possible 
hostile surface craft and acted as radio relay station for 
aircraft.  It was noted that during the entire period the 
engineering plant and all associated equipment functioned 
with unprecedented reliability.  Each member of the 
Engineering Department reportedly contributed to this 
outstanding performance, however, the veteran's performance 
during these periods was considered by the commanding officer 
to be far and above what is normally expected.  

Based on the forgoing, the Board remanded the case with 
instructions that the RO attempt to verify the veteran's 
stressors through official sources, to include the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
any other sources deemed appropriate.  This included a 
request for official ship's logs from the USS WILLIAM V. 
PRATT for the periods of August 8 to September 19, 1967; 
October 5 to October 26, 1967; and November 10 to December 2, 
1967.  

The Board also instructed that if the RO is able to verify 
any of the veteran's claimed inservice stressors, then he 
should be scheduled to undergo a VA psychiatric examination 
to determine whether he currently suffers from PTSD as a 
result of a verified stressor.  

Thereafter, the USASCRUR submitted a report indicating that 
they had reviewed the 1967 command history for the USS 
WILLIAM V. PRATT (DLG-13).  The following history was 
reported:

August 7 - 12, 1967:  Conducted an exercise after a 
brief stop at DaNang, Republic of Vietnam (RVN) 
prior to relieving the USS BERKELEY.  On her first 
day on station as Northern SAR ship, in the Gulf of 
Tonkin, vectored in the helicopter to save the 
pilot of a F-8 Crusader shot down over North 
Vietnam.  Within a few minutes, the helicopters and 
Rescue Combat Air Patrol were overhead and a 
swimmer was put in the water to aid the down pilot.  
He was hoisted aboard and found to be in very good 
condition.

August 21, 1967:  The ship's own UH-2 helicopter 
plucked the pilot and radar intercept officer (RIO) 
of a downed F-4B Phantom jet out of the jungle 30 
miles inside of North Vietnam.

October 14, 1967:  While on Southern SAR Station, 
launched her UH-2 helicopter in answer to an urgent 
call for help from the crew members of a Navy RA-3B 
Reconnaissance Skywarrior damaged by hostile fire 
165 miles north of the Demilitarized Zone (DMZ).  
The aviators were picked up out of the Gulf of 
Tonkin while under fire from hostile shore 
batteries. 

November 12, 1967:  Three men were lost overboard 
in heavy seas while the ship was engaged in a 
surface SAR operation.  One man was subsequently 
recovered by a helicopter from the USS KING (DLJ-
10).  The organized search from Ship Fitter Second 
Class (SFP2) J. D. R. and Seaman (SN) J. D. C. was 
unsuccessful.  

It appears that veteran's claimed stressor involving the 
death of two fellow shipmates has not been verified.  
Nevertheless, it appears that the USASCRUR has verified the 
claimed search and rescue missions the USS WILLIAM V. PRATT 
engaged in although the veteran's personal involvement in 
such missions has not been verified.  While the Board notes 
that the meritorious commendation again does not corroborate 
the veteran's personal participation in the reported search 
and rescue missions, service department records do appear to 
support and not necessarily contradict, the claimant's 
testimony regarding these non-combat stressors.  See Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997) (corroboration of every detail 
of a claimed stressor, including personal participation, is 
not required; independent evidence that the incident occurred 
is sufficient); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Thus, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence does 
support the veteran's claimed stressors other than the one 
involving the death of two fellow shipmates.  However, a VA 
examination was never scheduled as requested in the Board's 
prior remand as the RO found that the record did not show 
that the veteran was involved in the actual search and rescue 
operations or that any of the veteran's shipmates were killed 
by enemy missile fire.  Based on the Board's findings 
however, the RO should schedule the veteran for a VA 
examination to determine whether he has PTSD based on his 
participation in search and rescue missions as verified in 
USASCRUR's report.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998), (holding that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether it 
is related to his participation in search 
and rescue missions while aboard the USS 
WILLIAM V. PRATT.  The examiner should be 
instructed that only the veteran's 
participation in these missions may be 
considered as a stressor.  The examiner 
should also be notified that the 
veteran's claimed stressor of witnessing 
the death two fellow shipmates has not 
been verified.  The examiner should 
utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


